Barrett, J. (dissenting) :
I cannot concur in the modification of the judgment by allowing the trustee the sum of $1,782.16, which was disallowed by the referee and the court below. This item distinctly covered betterments, as distinguished from repairs; and even if it could be treated as covering repairs, it was properly disallowed under well-settled principles. There was not a particle of evidence tending to show the actual necessity of the work for which this sum was ■charged. I.t is true that the people who did the work and got paid for it very naturally expressed the opinion that it was necessary, and that their charges were reasonable. But that will not do. The trustee was bound to show the facts upon which these opinions were based. The burden was upon him of showing the necessity for the work and of justifying the expenditure. Rot a detail was given, not a fact or circumstance proved, to warrant his action on this head. He relied entirely upon the testimony of the very workmen and mechanics whom he employed. The real condition ■of the premises was not shown, nor were any facts and circumstances disclosed with regard to the relation of their condition to the occupancy and current income derivable therefrom. The item was plainly made up either of betterments or extravagant repairs. At all events, there were no_ facts shown from which the just distinction between betterments and really necessary repairs could be •drawn.
With some hesitation, I concur in the allowance of what was •expended for putting in gas and for plumbing, although the items ■on this head are certainly large.
As to the trustee’s commissions, I agree that he was not entitled to compensation apart from the statute. And he certainly was not -entitled to compensation under the statute. In view of his miscon*120duct throughout, the court could not properly have allowed his-statutory commissions.
While, therefore, concurring unhesitatingly in the affirmance of the interlocutory judgment removing this trustee, and also in the-treatment of several of the items allowed and disallowed by the learned referee, I am compelled to dissent from the modification of' the final judgment in the single particular discussed.
Interlocutory judgment affirmed and final judgment- modified as. directed in opinion, and as modified affirmed, without costs: